            Case 2:20-cv-01997-JAM-DMC Document 15 Filed 01/13/21 Page 1 of 3



 1
 2   A PROFESSIONAL CORPORATION
     Stephen E. Horan, SBN 125241
 3   José L. Parra, SBN 318273
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6
     OFFICE OF COUNTY COUNSEL
 7   COUNTY OF BUTTE
     Bruce S. Alpert, SBN 075684
 8   Brad J. Stephens, SBN 212246
     25 County Center Drive
 9   Oroville, CA 95965
     TEL: (530) 538-7621
10   FAX: (530) 538-6891
11
     Attorneys for Defendants
12   COUNTY OF BUTTE and KORY L. HONEA
     Exempt from Filing Fees Pursuant to Government Code § 6103
13
14             UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
15
16   NICOLE LYNN LOWE; BRANT I. LOWEꞏ               Case No.: 2:20-cv-01997-JAM-DMC
     SANDRA JEAN SUSNARA, individually and
17   as Successor in Interest of NATHANIEL'
     LEE LOWE; NATHANIEL LEE LOWE                   STIPULATION TO EXTEND TIME TO
18   DECEASED, through his Successor in Interest,
     SANDRA JEAN SUSNARA;                           RESPOND TO COMPLAINT; ORDER
19
                        Plaintiffs,
20
     v.
21   COUNTY OF BUTTE through its Dept of            Complaint Filed: October 5, 2020
     Probation and Sheriff’s Dept; KORY L.
22   HONEA, Individually and in his official
     capacity as Butte County Sheriff; ROBERT
23   BURTON, Individually and in his official
     capacity as Warden of DVI; MARIANA
24   DOMINGUEZ; CALIFORNIA FORENSIC
     MEDICAL GROUP, INC; WELLPATH
25   HOLDINGS, INC; TAYLOR FITHIAN,
     M.D.; JOHN BAKER, M.D.; HEATHER
26   BROOKS, LFMT; Corrections Staff and
     Supervisors,
27
             Defendants.                        /
28

      {02348229.DOCX}                                1
                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
            Case 2:20-cv-01997-JAM-DMC Document 15 Filed 01/13/21 Page 2 of 3



 1           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs’ and Defendants’
 2   COUNTY OF BUTTE and KORY L. HONEA, by and through their respective undersigned counsel that,
 3   pursuant to Local Rule 144(a), the time in which Defendants’ COUNTY OF BUTTE and KORY L.
 4   HONEA may file a responsive pleading to Plaintiffs’ Complaint previously due January 12, 2021,
 5   be extended 7 days, up to and including January 19, 2021.
 6           Defendants’ COUNTY OF BUTTE and KORY L. HONEA were previously provided with one
 7   initial extension. Counsel for Defendants’ COUNTY OF BUTTE and KORY L. HONEA and Counsel for
 8   Plaintiffs have agreed that Defendants Counsel for Defendants’ COUNTY OF BUTTE and KORY L.
 9   HONEA need more time to evaluate the points raised by Plaintiffs’ Counsel in a response to a meet and
10   confer on a potential motion to dismiss. Moreover, a seven (7) day extension provides the parties with the
11   ability to determine if agreement can be made on the meet and confer points raised by Defendants’ Counsel
12   on a potential motion to dismiss. In effort to maintain the judicial economy of this Court, Defendants and
13   Plaintiffs hereby seek this extension so as to narrow the scope of a potential motion to dismiss or to
14   determine if a motion to dismiss is necessary.
15
16   DATED: January 12, 2021       LAW OFFICES OF CURD GALINDO & SMITH LLP
17
18                                        By          /s/ Alexis Galindo (authorized 01/12/2021)
                                                  Alexis Galindo
19
                                                  Attorney for Plaintiffs’
20
21
22   Date: January 12, 2021                            PORTER | SCOTT
                                                  A PROFESSIONAL CORPORATION
23
24
                                                  By___/s/ Stephen Horan_______
25                                                      Stephen E. Horan
                                                            José L. Parra
26                                                          Attorneys for Defendants
                                                            COUNTY OF BUTTE and
27
                                                            KORY L. HONEA
28

      {02348229.DOCX}                                2
                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
           Case 2:20-cv-01997-JAM-DMC Document 15 Filed 01/13/21 Page 3 of 3



 1                                             ORDER
 2   GOOD CAUSE APPEARING, IT IS SO ORDERED
 3
     Dated: January 12, 2021                        /s/ John A. Mendez
 4
                                                    THE HONORABLE JOHN A. MENDEZ
 5                                                  UNITED STATES DISTRICT COURT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02348229.DOCX}                                3
                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER
